Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of solid state light emitting devices are placed in the tip portion” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

“light emitting device” in claim 1 ([0044] of the specification defines the “light emitting device” to be an LED 18 placed at the tip portion of the insertion tube and emitting light in the violet wavelength band (second light))
“light source device” in claim 5 (either light source device 201 of Figures 2, 4, and 6, described in the specification at paragraphs [0029]-[0033], [0059]-[0061], and [0067]-[0068], respectively.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now defines “third light” as “the third light excluding light having a peak wavelength between a wavelength of 620 nm and a wavelength of 680 nm, including light having a peak wavelength between a wavelength of 430 nm and a wavelength of 470 nm, a wavelength band of the third light being within a wavelength band of the first light”.  This is interpreted as being necessarily blue light (e.g. 430-470 nm), but could also include the green light band (e.g.470-600 nm)( it just needs to exclude red light (e.g. 620-680 nm)).  This is exemplified as the line designated as D212 in Fig. 5B.  Claim 1 now also recites that the light emitting device (which encompasses LED 18, see Claim Interpretation section above) is “configured to emit second light and the third light concurrently from the tip portion”.  “Second 
However, the blue light (third light) is only disclosed as being emitted by a different and separate light source (see light source device 201 including light source unit 112, Fig.2, e.g. [0030]).  The disclosure fails to disclose or suggest that the claimed light emitting device (LED 18) is capable of emitting both the violet light band and the blue light band as defined in the claim.  Instead, the blue light band is emitted by a separate light source as evidenced by claim 5, which further recites that an additional light source device emits the third light into the light guide.1
Furthermore, claim 1 now recites that the light path length of the second light “is shorter than the light path length of…the third light in the light guide”.  However, notwithstanding the fact that the disclosure fails to teach that the light emitting device emits both of the second and third light, if it did, for arguments sake, then the specification fails to disclose how light emitted from the same source (LED 18) at the tip portion can have different light path lengths.  In fact, the specification does not describe how third light can be emitted by the light emitting device (LED 18), which is at the tip portion of the insertion tube, and be directed through the light guide (11, Fig.1), the entrance end of which is at the proximal end of the insertion tube (see Fig.1)
Dependent claims inherit those defects.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is not clear if “the wavelength band of the first light” (lines 16-17) is referring to any particular one wavelength range described in lines 6-9, or is referring to a combination of two or more or all of such ranges.
Further as to claim 1, claim 1 is indefinite as to how the light emitting device can emit BOTH the second and third light, yet the second light has a shorter path length than the third light.  It appears that the problem stems from the fact that the third light is not actually emitted by the light emitting device (see 112(a) rejection above).
Claim 2 is indefinite as to placement of the light emitting device in the tip portion.  Since claim 1 implies that the third light is transmitted through the light guide (last two lines of claim 1), it is unclear how the light emitting device can be placed in the tip portion, yet transmit the emitted third light through the light guide down to the tip (lines 4-5 of claim 1).
Claim 5 conflicts with claim 1 by reciting that a “light source device” emits the third light, wherein claim 1 previously set forth that the light emitting device emits the third light.
Dependent claims inherit those defects.

Claim Rejections - 35 USC § 102 and 103
Due to the defects and inconsistencies in claim 1 (see 112 rejections above), the Examiner is not able to apply prior art without ignoring or modifying limitations in the claim.  Before a proper rejection can be rendered, the subject matter encompassed by the claims must be reasonably understood without resort to speculation. Since claims 1-2 and 4-5 fails to satisfy the requirements of paragraph of 35 U.S.C. § 112, the Examiner cannot apply prior art at this time. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be rendered if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite.").
In the interest of advancing prosecution, the Examiner would like to direct attention to Mizuyoshi (US 2010/0280322) and Nakamura (US 2003/0120129).  Mizuyoshi discloses an endoscope insertion tube including a multiple LEDs (blue LED 271, purple/ultraviolet LED 273, Figs.16,17, [0186]) at the tip portion and an optical fiber 221 (Figs.16,17).  The optical fiber 221 would inherently be configured to transmit the first light (essentially white light comprising red, green and blue light) and third light (blue or blue/green light) as defined in lines 6-13 of claim 1, by nature of conventional optical fibers being capable of transmitting light in the visible spectrum.  The LEDs can emit both second and third light concurrently and the second light would have a shorter light path length than the third light IF such third light were to be transmitted through the optical fiber 221.  Nakamura teaches a similar device having an optical fiber (15, Fig.1) for transmitting white light and multiple LEDs at the distal end (Figs.1,2B, LEDs 33,34), one of the LEDs emitting ultraviolet light ([0035]).
Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive.
The objection to the drawings set forth in the previous Office Action is being maintained.  Applicant points to Figures 1 and 2 as showing  a “plurality of solid state light emitting devices are placed in the tip portion”.  Neither Figure 1 nor Figure 2 shows this.  Figure 1 only shows LED (18) (a single LED) in the tip portion.  In fact, Figure 1 shows light source (201) (which contains LEDs 111, 112, 113, 114) inside the processor (200), well outside of the tip portion.  Furthermore, Applicant contends that light source units (111-114) “may be placed in the tip portion”.  Neither the paragraph in the specification cited by Applicant (i.e. [0060]) nor any other paragraph in the specification supports this.  In any event, none of the drawing figures show the claimed feature mentioned above.
Regarding the previous rejections over Gono, Applicant amends claim 1 to recite that the light emitting device is configured to emit second and third light concurrently from the tip portion.  Although this is not an accurate description of the disclosed invention (see 112 rejections above), it must be pointed out that Gono does emit blue (third) light within a wavelength range of about 400-460 (see chart in Fig.3) from the distally located LED.  This wavelength range partly encompasses the wavelength range of what Applicant considers as violet light (395-435 nm).  So, Gono’s emitted light could be considered as second and third light combined.  However, this emitted third light from LED 25 is not being transmitted through the light guide so it is impossible to compare light path lengths between emitted light (from LED 25) and transmitted light (through light guide 27).  Once claim 1 can be reasonably understood as to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are relevant to the entirety of the limitations of claim 1 as amended:
US 20100280322 A1	MIZUYOSHI; Akira
US 20100137682 A1	Doguchi; Nobuyuki et al.
US 20030120129 A1	Nakamura, Tetsuya
The following references show white light emitting devices using narrowband R, G, B and V light:
US 20170156577 A1	MACHIDA; Ryo
US 20160058349 A1	MORIMOTO; Yoshinori et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although the light source device 201 is capable of emitting both second (violet) and third (blue) light concurrently (see LEDs 114 and 112, Fig.2, [0030]), the LED 114 that emits the violet light is described as not being used in either of the illumination modes (e.g.[0052],[0054]).  Furthermore, as shown in Figure 2, the light path length of the light from the LED 112 (second light) is actually longer than that of LED 114 (third light), which is opposite of what is being claimed.